DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       MARKENSON DEMARD,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-761

                          [August 29, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Timothy L. Bailey,
Judge; L.T. Case No. 12-18329 CF10A.

  Markenson Demard, Indiantown, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.